—In a matrimonial action, the plaintiff husband appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated November 19, 1984, which, inter alia, granted the defendant wife’s motion for pendente lite relief to the extent of directing the plaintiff to pay $80 per week temporary maintenance and $35 per week per child for temporary child support.
Order affirmed, with costs.
A review of the record indicates that Special Term did not abuse its discretion in its grant of pendente lite relief to defendant. Furthermore, Special Term did not abuse its discretion in referring the plaintiff’s cross motion to the trial court. The ultimate disposition of the issues of maintenance, support, and the execution of a substitute second mortgage should be made after a trial (see, Ellenis v Ellenis, 76 AD2d 880; De Mato v De Mato, 101 AD2d 847). Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.